Case 4:17-cv-10963-MFL-SDD ECF No. 214 filed 04/24/20      PageID.3750   Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN

 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

                Plaintiff,                         Case No. 17-cv-10963
                                                   Hon. Matthew F. Leitman
 v.

 TREASURE ENTERPRISE LLC,
 PATRICIA ENRIGHT GRAY and LARRY
 ALLEN HOLLEY

                Defendants,

 and

 KINGDOM ASSET MANAGEMENT LLC
 and CARLEEN RENEE HOLLEY,

           Relief Defendants.
 _________________________________________________________________/

         ORDER GRANTING RECEIVER’S MOTION FOR
  ORDER AUTHORIZING FIRST DISTRIBUTION TO CREDITORS AND
    TO CORRECT ALLOWED AMOUNT AS TO FIVE CREDITORS

           Patrick O’Keefe and O’Keefe and Associates Consulting, LLC (the

 “Receiver”), through their counsel, Jaffe, Raitt, Heuer & Weiss, P.C. having filed

 its Motion for Order Authorizing First Distribution to Creditors and to Correct

 Allowed Amount as to Five Creditors [Doc. No. 189] (the “Motion”), notice of the

 Motion having been given to all known creditors, a hearing having been held on




 4668327
Case 4:17-cv-10963-MFL-SDD ECF No. 214 filed 04/24/20      PageID.3751   Page 2 of 2




 April 23, 2020 at 9:30 a.m., no objections having been filed or asserted and the

 Court being otherwise fully advised in the premises:

           NOW, THEREFORE, it is hereby ordered that the Motion is granted.

                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

 Dated: April 24, 2020

 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on April 24, 2020, by electronic means and/or ordinary
 mail.

                                               s/Holly A. Monda
                                               Case Manager
                                               (810) 341-9764




                                           2
 4668327
